Citation Nr: 1621427	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis of the third finger of the right hand.

2.  Entitlement to a compensable rating for arthritis of the fourth finger of the right hand.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 and April 2012 rating decisions of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016, a videoconference hearing was held before the undersigned.  A transcript is in the record.


FINDINGS OF FACT

1.  The Veteran's arthritis of the third finger of the right hand is manifested by limitation of motion and pain.  The residuals are not equivalent to amputation with metacarpal resection.

2.  The Veteran's arthritis of the fourth finger of the right hand is manifested by limitation of motion and pain.  The residuals are not equivalent to amputation without metacarpal resection.

3.  The Veteran has been granted service connection for mood disorder with depressive features, evaluated as 70 percent disabling; arthritis of the third finger of the right hand, evaluated as 10 percent disabling; and for arthritis of the fourth finger of the right hand, evaluated as noncompensable.  The combined schedular rating is 70 percent.

4.  The Veteran has completed high school and has work experience as an automobile mechanic.  He last worked in January 2004.  

5.  The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for arthritis of the third finger of the right hand is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5154, 5226, 5229 (2015).

2.  A compensable rating for arthritis of the fourth finger of the right hand is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227, 5230 (2015).

3.  The criteria for a TDIU rating have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated February and November 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The representative questioned the Veteran regarding the severity of the symptoms of his service-connected disabilities.  The Veteran provided testimony as to the severity of his disabilities and their effect on his employment.  Thus, through the representative's statements and questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

Pertinent private and VA medical records have been secured.  The Veteran was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Private medical records show the Veteran was seen in February 2011 and reported that he could not do anything that involved tight gripping with his right hand.  An examination showed that the middle finger significantly "deviated ulnar" at the proximal interphalangeal joint.  There was minimal motion at that joint.  The ring finger had osteoarthritis at the distal interphalangeal joint.  Sensation was intact to light touch.  There was good capillary refill.  The diagnoses were osteoarthrosis of the hand and joint stiffness.

On March 2011 VA examination, it was noted the Veteran is right-handed.  He stated he had pain daily and difficulty making a fist.  He related that the pain was worse with any type of activity.  An examination revealed a severe deformity of the third digit at the proximal interphalangeal joint.  There was ulnar deviation of approximately 25 degrees.  Flexion and extension at the proximal interphalangeal joint were to 0 degrees.  He was able to flex the distal interphalangeal joint to 5 degrees, and extension was to 0 degrees.  The Veteran could flex the metacarpophalangeal joint to 20 degrees and extension was to 0 degrees.  With respect to the fourth digit, he could flex the proximal interphalangeal joint to 40 degrees, and extension was to 0 degrees.  He could flex the distal interphalangeal joint to 5 degrees and extension was to 0 degrees.  He could flex the metacarpophalangeal joint to 25 degrees and extension was to 0 degrees.  Pinch strength was 0/4.  Grip strength was 3/5.  The Veteran was unable to make a full fist.  Following repetitive motion, there was no additional limitation of joint function due to pain, fatigue or lack of endurance.  The assessment was severe arthritic changes due to trauma to the third and fourth digits of the right hand.

VA outpatient treatment records show that the Veteran was seen in the mental health clinic in May 2011.  It was noted he was on medications.  An examination demonstrated he was alert and oriented.  His thought process was goal-directed.  There was no flight of ideas or looseness of associations.  He denied suicidal or homicidal ideation and audio or visual hallucinations.  The assessment was dysthymia without psychotic features.  He was seen the next month for pain in the right proximal interphalangeal and distal interphalangeal joints of the third finger and the distal interphalangeal joint of the fourth finger.  He denied numbness or tingling.  An examination showed an ulnar deviation of the right third proximal interphalangeal joint.  The assessment was right hand pain with deformity.

On August 2011 VA psychiatric examination, the examiner stated the Veteran was unable to engage in many activities of daily living and that he was extremely depressed due to his hand injury and its medical consequences.  It was noted the Veteran's symptoms included depressed mood, chronic sleep impairment, disturbances of mood and motivation, neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living.  The diagnosis was mood disorder with depressive features.  It was noted the Veteran had to be reminded to shave and that he had difficulty toileting and cleaning himself.  The examiner concluded the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran submitted a claim for a TDIU rating in October 2011.  He reported he had work experience as an automobile mechanic.  He reported he became too disabled to work in January 2004.  He stated he completed high school.  

In December 2011, D.C. related he had known the Veteran for five years and noticed that he was unable to lift objects with his right hand.  He said the Veteran could not close his hand or bend his fingers.  He indicated he did the Veteran's house work and yard work because the Veteran was unable to do so.  He said the Veteran was depressed because he could not perform these tasks.

The Veteran's spouse stated in December 2011 that he had to retire in 2003 because he could not do his job.  She added that he had a rough time doing anything with his right hand.  She noted he had difficulty shaving and dressing himself.

In March 2012, the VA psychologist who performed the August 2011 examination wrote that the Veteran was not deemed to be unable to work and that he did not demonstrate functional impairment that would prevent him from being able to work.  He concluded there was no evidence to support a psychiatric reason for the Veteran's inability to work.  He added that from a psychiatric vantage point, the Veteran continued to remain capable of maintaining productive employment.

The Veteran was examined by the VA in March 2012.  He stated that the disability involving his fingers interferes with all activities.  He reported he had difficulty writing and with fine motor skills.  An examination of the right hand showed there was ulnar deviation of the distal interphalangeal and proximal interphalangeal joints of the third finger.  The proximal interphalangeal joint was ulnarly deformed approximately 30 degrees.  Flexion and extension of the proximal interphalangeal joint of the third finger were to 0 degrees.  There was a severe arthritic deformity.  There was positive pain with palpation.  He was able to flex the distal interphalangeal joint to 15 degrees and extension was to 0 degrees.  He could flex the metacarpophalangeal joint of the third finger to 20 degrees and extension was to 0 degrees.  With respect to the fourth finger, flexion of the proximal interphalangeal joint was to 30 degrees and extension was to 0 degrees.  He could flex the distal interphalangeal joint to 5 degrees and extension was to 0 degrees.  Flexion of the metacarpophalangeal joint was to 20 degrees and extension was to 0 degrees.  Pinch strength was 0/5, and grip strength was 3/5.  The Veteran was unable to make a fist due to the deformities of the third and fourth fingers.  There was no additional limitation of joint function due to pain, fatigue or lack of endurance after repetitive motion of the right hand. The assessment was right hand degenerative joint disease, severe at the third and fourth digits.  The examiner commented that based on the third and fourth digits, the Veteran had some disability.  He was unable to do heavy bending, lifting, fine motor skills, gripping and grasping.  The examiner added that the Veteran could do some desk work and any activity that he could do with his left hand, such as light paperwork.  He noted that anything that required grasping, lifting or fine motor tasking of the right hand should be avoided.  

In March 2013, a private physician stated the Veteran had significant and severe degenerative lumbar stenosis with associated neurogenic claudication.  The physician concluded the Veteran was disabled due to his low back disability.  

Service connection is in effect for mood disorder with depressive features, evaluated as 70 percent disabling; arthritis of the third finger of the right hand, evaluated as 10 percent disabling; and for arthritis of the fourth finger of the right hand, evaluated as noncompensable.  The combined schedular rating is 70 percent.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 10 percent evaluation may be assigned for limitation of motion of the index or long finger of the major or minor extremity with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

A 10 percent evaluation may be assigned for favorable or unfavorable ankylosis of the long finger.  38 C.F.R. § 4.71a, Diagnostic Code 5226.

A 20 percent evaluation may be assigned for amputation of the long finger of the major or minor extremity with metacarpal resection (more than one-half of the bone lost).  Without metacarpal resection, at proximal interphalangeal joint or proximal thereto, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5154.

A noncompensable rating is assignable for any limitation of motion of the ring or little finger of the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

A noncompensable rating is assignable for unfavorable or favorable ankylosis of the ring or little finger of the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

A 20 percent rating is assignable for amputation of the ring finger of the major or minor extremity with metacarpal resection (more than one-half the bone lost). Without metacarpal resection, at proximal interphalangeal joint or proximal thereto, a 10 percent rating may be assigned.  38 U.S.C.A. § 4.71a, Diagnostic Code 5155.

It is not in dispute that the Veteran has limitation of the third and fourth fingers of his right hand.  However, the 10 percent rating currently assigned for the third finger and the noncompensable rating that is in effect for the fourth finger are the maximum schedular ratings available for limitation of motion of these fingers.  Even if, contrary to the evidence of record, there was ankylosis of either of these fingers, a higher rating would not be warranted.  As noted above, ankylosis of the third finger supports a 10 percent rating, and ankylosis of the fourth finger warrants a noncompensable rating.  [Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.   Dorland's [Illustrated Medical Dictionary], at 94 [(32nd ed. 2012])].  

The Board acknowledges that a higher rating could be assigned for the third finger with amputation with metacarpal resection.  A compensable rating may be assigned for amputation of the little finger without metacarpal resection.  The medical evidence fails to establish that, as a result of the service-connected right third or fourth finger disability, the Veteran experiences the equivalent of amputation at any level.

The Board is aware of the holding in Johnston v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  As the ratings for the fingers are the maximum schedular rating available for limitation of motion of the third and fourth fingers, and the equivalent of amputation has not shown, the Board has considered whether additional functional loss due to pain and weakness on use results in impairment/disability equivalent to amputation.  Functional impairment comparable to amputation is simply not shown.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's service-connected arthritis of the third and fourth fingers of the right hand are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability/ies the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In determining whether appellant is entitled to a TDIU rating neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

It is not disputed that the Veteran is not currently working and that he has been unemployed for many years.  The Board acknowledges that following the August 2011 VA psychiatric examination, the examiner concluded that the Veteran's mood disorder had a negative impact on his ability to work.  He provided a clarifying opinion in March 2012 and commented that the psychiatric disability would not prevent the Veteran from working.  In addition, the March 2012 VA examination of the right hand demonstrated that the Veteran was able to do some desk work.  The disability of his fingers would limit his ability to perform work that involved lifting or fine motor skills.  

There is nothing in the clinical record suggesting that the effects of the Veteran's service-connected psychiatric disability and arthritis of the third and fourth fingers of the right hand preclude all forms of substantially gainful employment.  

The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Board is cognizant that the Veteran may have some limitations working in a physical capacity due to his finger disabilities, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected disabilities.  For purposes of a TDIU rating, the Board may consider only those disabilities for which service connection is established.  

The Board concludes that the medical findings are of greater probative value than the Veteran's opinions regarding his inability to work due to service-connected disability.  The preponderance of the evidence is against the claim for a TDIU rating, and such rating is not warranted.


ORDER

A rating in excess of 10 percent for arthritis of the third finger of the right hand is denied.

A rating in excess of 0 percent for arthritis of the fourth finger of the right hand is denied.

A TDIU rating is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


